
	
		III
		112th CONGRESS
		1st Session
		S. RES. 94
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Wicker (for himself,
			 Mr. Coats, Mr.
			 Johanns, Mr. Isakson,
			 Mr. Thune, Mr.
			 Portman, Mr. Barrasso,
			 Mr. Cornyn, Mr.
			 Inhofe, Mr. Enzi,
			 Mr. Brown of Massachusetts,
			 Mr. Chambliss, Mr. Corker, Mr.
			 Manchin, and Mr. Merkley)
			 submitted the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		
			March 16, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		To express the sense of the Senate in
		  support of reducing its budget by at least 5 percent.
	
	
		Whereas, the current level Federal spending is
			 unsustainable and action to reverse this course should not be delayed;
		Whereas, in 2010, Federal spending was nearly 24 percent
			 of the value of all the goods and services produced in the United
			 States;
		Whereas, the Federal deficit was over $1 trillion in
			 fiscal year 2010;
		Whereas, Federal spending is at its highest percentage
			 since World War II;
		Whereas, the Congressional Budget Office estimates if the
			 United States maintains its current track of Federal spending, the Federal debt
			 would reach 90 percent of the value of all the goods and services produced in
			 the United States by 2020;
		Whereas, the national debt exceeds $13.9 trillion
			 dollars;
		Whereas, the United States borrows $44,000 for every
			 person in the country;
		Whereas, the unemployment rate was 9.8 percent in
			 December;
		Whereas, the American people have responded to the
			 economic downturn by making hard choices and trimming their family
			 budgets;
		Whereas, spending in the legislative branch rose nearly 50
			 percent over the last 10 years; and
		Whereas, in order to address the Nation’s fiscal crisis,
			 the Senate should lead by example and reduce its own legislative budget: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that it should lead by example and reduce the budget of the Senate by at least
			 5 percent.
		
